       Case 7:20-cv-00383 Document 59 Filed on 05/19/21 in TXSD Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-383
                                       §
 2.451 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY,              §
 STATE OF TEXAS; AND DAVID             §
 CRUZ, et al.,                         §
                                       §
                    Defendants.        §
__________________________________________________________________________

            UNITED STATES OF AMERICA’S OPPOSED MOTION FOR
            SUBSTITUTION OF PARTY UNDER FED. R. CIV. P. 71.1(g)
_____________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

        In accordance with Fed. R. Civ. P. 71.1(g) 1, Plaintiff, the United States of America,

respectfully moves this Court for an order substituting Rita de la Cruz for and in place of Defendant

Francisco Javier de la Cruz, deceased, as a proper defendant in this cause, and states:

        1.       On November 24, 2020, Plaintiff filed its Declaration of Taking 2 and a Complaint

in Condemnation 3 in this cause for the taking of a fee simple interest in real property identified as

Tract RGV-RGC-4028 (hereinafter “Subject Property”).

        2.       According to the real property records of Starr County, Texas, Jorge de la Cruz and

his wife, Elena G. Cruz a/k/a Elena de la Cruz, obtained title to a one-acre tract of land located

within the Subject Property through a warranty deed executed by Sebastian de la Cruz and his



1
  Fed. R. Civ. P. 71.1(g) (“If a defendant dies…the court may, on motion and notice of hearing, order that the proper
party be substituted.”).
2
  Dkt. No. 2.
3
  Dkt. No. 1.
                                                    Page 1 of 5
       Case 7:20-cv-00383 Document 59 Filed on 05/19/21 in TXSD Page 2 of 5




wife, Angela R. Cruz. 4 The Cruz family informed Plaintiff that Jorge de la Cruz and his wife,

Elena G. Cruz a/k/a Elena de la Cruz died intestate and were survived by their children, one of

whom was Francisco Javier de la Cruz. As such, Francisco Javier de la Cruz was a presumptive

heir of Jorge de la Cruz and Elena G. Cruz a/k/a Elena de la Cruz and was named in Schedule “G”

of the Declaration of Taking as a joint owner of the Subject Property. 5

           3.     On April 16, 2021, Defendant Valentina de la Cruz Alvarez informed the United

States after being served via substitute service 6 that her brother, Francisco Javier de la Cruz, died

intestate in 2017 in Tarrant County, Texas. 7 Ms. Alvarez submitted an affidavit of heirship

detailing the heirs of her parents, Jorge de la Cruz and Elena G. Cruz a/k/a Elena de la Cruz. 8 In

her affidavit of heirship, she stated that her brother, Francisco Javier de la Cruz, “died intestate

and was survived by his wife, Rita de la Cruz, and his sisters and/or children.” 9

           4.     Rita de la Cruz submitted an affidavit of heirship detailing the heirs of her late

husband Francisco Javier de la Cruz. 10 According to her affidavit, Francisco de la Cruz was

survived by his spouse, Rita de la Cruz, and two children, Joanna de la Cruz and Yvette de la

Cruz. 11

           5.     Based on the Affidavits of Heirship executed by Valentina de la Cruz Alvarez and

Rita de la Cruz, it appears that Defendant Francisco Javier de la Cruz died intestate and was




4
  Ex. 1. Warranty Deed, Document # 1976-92244, recorded in Volume 399, Page 32 of the real property records of
Starr County, Texas, on October 28, 1976.
5
  See Tex. Est. Code Ann. § 201.001 (Vernon); Dkt. No. 53-1, p. 5.
6
  Dkt. Nos. 51 & 55.
7
  The United States notes that there is no record of Francisco Javier de la Cruz’s death filed in Starr County, Texas,
where the Subject Property is located.
8
  Ex. 2. Affidavit of Facts Concerning the Identity of Heirs for the Estate of Elena G. Cruz a/k/a Elena de la Cruz and
Jorge de la Cruz signed by Valentina de la Cruz Alvarez.
9
  Id. at 2.
10
   Ex. 3. Affidavit of Facts Concerning the Identity of Heirs for the Estate Francisco de la Cruz signed by Rita de la
Cruz.
11
   Id.


                                                     Page 2 of 5
       Case 7:20-cv-00383 Document 59 Filed on 05/19/21 in TXSD Page 3 of 5




survived by his wife, Rita de la Cruz, and children, Joanna de la Cruz and Yvette de la Cruz. 12

         6.       Substitution is proper under Fed. R. Civ. P. 71.1(g) because Francisco Javier de la

Cruz died intestate and his interest in the Subject Property is now represented by his surviving

spouse, Rita de la Cruz, and children, Joanna de la Cruz and Yvette de la Cruz, as established by

state law. 13 Joanna de la Cruz and Yvette de la Cruz were already named in Schedule “G” of the

Declaration of Taking as presumptive heirs of Jorge de la Cruz. 14 As a result, this motion only

seeks to substitute Rita de la Cruz for and in place of Defendant Francisco de la Cruz. Rita de la

Cruz informed undersigned counsel that she does not oppose this motion.

         7.       Given that Francisco Javier de la Cruz is now deceased, his surviving spouse Rita

de la Cruz should be substituted for and in place of Defendant Francisco Javier de la Cruz pursuant

to Fed. R. Civ. P. 71.1(g).

         8.       Upon substitution of the party by Order of the Court, Plaintiff will provide formal

notice to Rita de la Cruz in accordance with Fed. R. Civ. P. 71.1(d)(3). Plaintiff will also file an

Amended Notice of Schedule G to reflect the appropriate parties of interest.

         9.       WHEREFORE, the United States files this Motion seeking to substitute Rita de la

Cruz for and in place of Francisco Javier de la Cruz, deceased, as an interested party of the Subject

Property.

                                       CERTIFICATE OF CONFERENCE

         On May 7, 2021, the United States sent a letter to all Defendants with known addresses,

informing them that it intends to file this motion for substitution of party and that they should

notify undersigned counsel by May 18, 2021, if they are opposed to the filing of said motion. To



12
   See Exhibits 2 & 3.
13
   See Tex. Est. Code § 201.002(b)(3) (Vernon). According to Texas law, Francisco Javier de la Cruz’ surviving spouse
inherited a 1/3 life estate interest in the subject property with the remainder descending to his children.
14
   Dkt. No. 53-1, p. 6.
                                                    Page 3 of 5
     Case 7:20-cv-00383 Document 59 Filed on 05/19/21 in TXSD Page 4 of 5




date, no one has notified undersigned counsel of their opposition to the motion. However, because

the United States was unable to serve all named defendants due to unknown addresses, this motion

is deemed opposed. Rita de la Cruz does not oppose this motion.


                                                    Respectfully submitted,

                                                    JENNIFER B. LOWERY
                                                    Acting United States Attorney
                                                    Southern District of Texas

                                            By:     s/ N. Joseph Unruh________
                                                    N. JOSEPH UNRUH
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 1571957
                                                    Texas Bar No. 24075198
                                                    1701 W. Bus. Hwy. 83, Suite 600
                                                    McAllen, TX 78501
                                                    Telephone: (956) 618-8010
                                                    Facsimile: (956) 618-8016
                                                    E-mail: Neil.Unruh@usdoj.gov
                                                    Attorney in Charge for Plaintiff

                                            and

                                                     s/ Chanmealea Thou
                                                     CHANMEALEA THOU
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 3596627
                                                     California Bar No. 326469
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, Texas 78045
                                                     Telephone: (956) 721-4977
                                                     Facsimile: (956) 992-9425
                                                     E-mail: Chanmealea.Thou2@usdoj.gov
                                                     Attorney for the Plaintiff




                                           Page 4 of 5
      Case 7:20-cv-00383 Document 59 Filed on 05/19/21 in TXSD Page 5 of 5




                                   CERTIFICATE OF SERVICE

        I, N. Joseph Unruh, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on May 19, 2021, I mailed a true and correct copy of the foregoing document

via first class mail to the all parties still remaining in this case.


                                                 By:      s/ N. Joseph Unruh________
                                                          N. JOSEPH UNRUH
                                                          Assistant United States Attorney




                                                Page 5 of 5
